Exhibit 10(cc)

LOGO [g144192g11f06.jpg]

 

     

Ursula M. Burns

Chairman and Chief Executive

Officer

 

Xerox Corporation

45 Glover Avenue, 6th Floor

Norwalk, CT 06856-4505

 

ursula.burns@xerox.com

December 20, 2010

Mr. Luca Maestri

Dear Luca:

I am pleased to offer you the position of Chief Financial Officer of Xerox
Corporation, reporting to me at our corporate headquarters in Norwalk,
Connecticut. Your starting salary for this position will be paid monthly at the
annualized rate of $650,000.

You will also be eligible to participate in our Annual Performance Incentive
Plan (APIP) at an annualized target level of 100% of salary with a payout range
of 0 to 200% of target. This plan pays annually based on overall Xerox results
(usually revenue, EPS and cash). We will agree on your personal objectives
shortly after you join the Company. More information on this plan will be
provided at the start of your employment.

You will participate in the Executive Long Term Incentive Program (E-LTIP). Your
award will be valued at $1,800,000 (delivered in Performance Shares) and will
vest three-years from date of grant (expected grant date of July 2011). The
actual number of shares will be determined based on the closing price of Xerox
stock on the date of grant. More information on E-LTIP will be provided at the
start of your employment.

In addition, you will receive a cash sign-on award, payable as follows: $600,000
payable in June, 2011 after the start of your employment, $700,000 payable in
January, 2012 and $600,000 payable in January, 2013, unless you resign or are
terminated for cause prior to these payment dates.

You will be eligible for the benefits under the Xerox Domestic Relocation
Policy, to include (as applicable) cost of move allowance and expenses relating
to: sale of current residence; purchase of new residence; and, moving of
household effects. Xerox will also provide a commuting allowance and temporary
housing in Norwalk as needed through September, 2011.

Twelve months of salary continuance will be provided if employment is terminated
by Xerox for any reason (other than for cause) during the first 12 months of
employment. After this time, the standard Xerox severance policy in effect at
the time applies. Xerox will also provide a severance agreement in its customary
form, to become operative if employment is terminated in connection with a
Change in Control. The payment of any termination benefits will be contingent
upon your signing both a release of claims and an agreement not to engage in
detrimental activity as determined by the Company upon your termination.



--------------------------------------------------------------------------------

LOGO [g144192g11f06.jpg]

 

You will also be eligible for the following programs:

 

  •  

The annual Executive Physical and Health Program.

 

  •  

Financial Planning assistance up to $10,000 every two years

 

  •  

Immediate eligibility for vacation totaling four weeks per year

 

  •  

Participation in the Xerox Universal Life Insurance Program (XUL) for executives
that provides a benefit of three times your annual base salary.

As an “executive officer” as defined, you will be subject to Securities and
Exchange Commission (SEC) reporting requirements and to the SEC’s rules related
to the valuation and disclosure of executive compensation perquisites. You will
receive communications on these topics directly from the Acting Secretary of the
Company.

The Xerox Total Pay philosophy recognizes pay is more than just your salary. On
your start date, you will be eligible to participate in a comprehensive benefits
package that includes medical, dental, vision care, life and accident insurance.
In addition, you will be able to purchase subsidized disability income
protection prior to meeting the eligibility criteria for regular coverage (12
months of active service). Xerox also offers a 401(k) savings plan which
includes a Company match.

This offer will remain in effect through January 25, 2011, and is contingent
upon your signing of a release for pre-employment background checks (criminal,
credit, etc.), signing a Proprietary Information and Conflict of Interest
Agreement, signing a Non-compete Agreement, your successfully passing a
pre-employment drug-screening test and the effective completion of appropriate
reference checks. This offer is also contingent upon obtaining the appropriate
visa or work permit. Of course, the foregoing description of awards, plan
benefits and severance agreement is subject to the terms of the respective
awards, plans and agreement.

Please notify me of your acceptance and ensure that all requirements in the
Addendum are met before we agree on a mutually acceptable start date. All
originals, including those noted on the Addendum, should be returned to Tom
Maddison or me. I look forward to your formal acceptance of the offer. I know
you will make significant contributions to Xerox Corporation and will be a great
addition to my senior team.



--------------------------------------------------------------------------------

LOGO [g144192g11f06.jpg]

 

If you have any questions, please feel free to contact Tom Maddison at
203-849-2483 or me at 203-849-2471.

Sincerely,

/s/ Ursula M. Burns

Ursula M. Burns

UMB/pp

Enclosures

Copy:

T. Maddison

I  þ    Accept        ¨  Decline this offer:

 

/s/ Luca Maestri            January 25, 2011

 

    

 

Signature      Date